ON PETITION FOR RE-HEARING.
Hoyt, J.
If the vehement assertions contained in the petition for re-hearing filed in this cause be stricken therefrom, it will contain nothing additional to the argument in the brief upon which the cause was decided. And, as we are satisfied with our decision, it follows that the petition for re-hearing must be denied. In doing so, however, we desire to sound a note of warning for the benefit of counsel as to language which is frequently found in such petitions. In this case, counsel make use of the following language:
“The rule announced by this court in its opinion, if that opinion is permitted to stand, strikes at the heart of all authority, overrules all principles of construction and establishes an arbitrary system that can neither be followed with safety nor looked to with confidence.”
Vehement declarations like this prove nothing, and are so far out of place in a communication by an attorney addressed to a court that it would be justified in striking the paper, in which they were contained, from the files without any consideration thereof upon the merits. And even a more severe penalty might well be imposed.
Dunbar, C. J., and Scott, Stiles and Anders, JJ., ' concur.